DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 10/10/2022.  Claims 1, 3-5, 7, 8, 11 and 14 remain pending.  Claims 1, 3-5, 7, 8, 11 and 14 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant’s amendments to the claims have overcome the objections to the specification and the claims in the Non-Final Office Action.  The objections to the specification and claims are withdrawn.
Applicant’s amendments to the claims have overcome the 112(b) rejections to the claims in part.  For more details on which 112(b) rejections remain, see the 112(b) rejections below.
Applicant's amendment to recite a control unit configured and adapted to facilitate: adjusting a threshold value for switching a first one of the plurality of hydrogen storage containers communicating with the filling hose to a second one of the plurality of hydrogen storage containers, adjusting a valve opening degree of the flow rate adjusting valve and lowering the threshold value to delay a timing when a pressure in the first one of the hydrogen storage containers becomes equal to the threshold value along with the other amendments has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Satou have not been found persuasive. Petit et al. (US 2017/0023180) as stated below in the 102 rejection teaches each and every limitation including the amendments noted above.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 5, the limitation of “a pipe disposable in communication with a filling hose” is indefinite.  There is clearly a grammatical error in this limitation such that it is unclear as to what the Applicant is intending to claim.  For instance, does the Applicant intend to recite a pipe disposed in communication with a filling hose, or a disposable pipe in communication with a filling hose or something different.  Please amend the claim accordingly.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit et al. (US 2017/0023180, hereafter “Petit”).
Regarding claim 1, Petit discloses a filling apparatus (Figs. 2 and 5) comprising: a plurality of hydrogen storage containers (401-403); a pipe (the pipe at 205) disposable in communication with a filling hose (201) and the plurality of hydrogen storage containers; a flow rate adjusting valve (205) interposed in the pipe; and a control unit (as mentioned in para. [0073] and [0074]), configured and adapted to facilitate: adjusting a threshold value for switching a first one of the plurality of hydrogen storage containers communicating with the filling hose to a second one of the plurality of hydrogen storage containers (para. [0093] – [0094]), adjusting a valve opening degree of the flow rate adjusting valve (para. [0087], [0120], [0143]) and lowering the threshold value to delay a timing when a pressure in the first one of the hydrogen storage containers becomes equal to the threshold value (para. [0093] and [0094]).
Regarding claim 3, Petit further discloses the filling apparatus as claimed in claim 1, wherein said control unit is further configured and adapted to facilitate comparing a discharge pressure with an upper limit value in a filling protocol and reducing the valve opening degree of the flow rate adjusting valve when the discharge pressure approaches the upper limit value in the filling protocol. (para. [0087], [0093]-[0095], [0120], [0143])
Regarding claim 4, Petit further discloses the filling apparatus as claimed in claim 1, wherein the control unit is further configured and adapted to facilitate comparing a discharge pressure with a lower limit value in a filling protocol and increasing the valve opening degree of the flow rate adjusting valve when the discharge pressure approaches the lower limit value in the filling protocol. (para. [0087], [0093]-[0095], [0120], [0143])
Regarding claim 5, Petit discloses a filling method with a filling apparatus (Figs. 2 and 5) including: a plurality of hydrogen storage containers (401-403); a pipe (the pipe at 205) disposable in communication with communicating a filling hose (201) and the hydrogen storage containers; a flow rate adjusting valve (205) interposed in the pipe; and a control unit (as mentioned in para. [0073] and [0074]), the method comprising the steps of adjusting a threshold value for switching the hydrogen storage container communicating with the filling hose to another hydrogen storage container (para. [0093] – [0094]), adjusting a valve opening degree of the flow rate adjusting valve (para. [0087], [0120], [0143]), and decreasing the threshold value to delay a timing at which a pressure in the hydrogen storage container becomes equal to the threshold value (para. [0093] – [0094]).
Regarding claim 7, Petit further discloses the filling method as claimed in claim 5, further comprising the steps of comparing a discharge pressure with an upper limit in a filling protocol, and decreasing the valve opening of the flow rate adjusting valve when the discharge pressure is close to the upper limit in the filling protocol. (para. [0087], [0093]-[0095], [0120], [0143])
Regarding claim 8, Petit further discloses the filling method as claimed in claim 5, further comprising the steps of comparing a discharge pressure with a lower limit in a filling protocol, and increasing the valve opening of the flow rate adjusting valve when the discharge pressure is close to the lower limit in the filling protocol. (para. [0087], [0093]-[0095], [0120], [0143])
Regarding claim 11, Petit further discloses the filling apparatus as claimed in claim 3, wherein the control unit is further configured and adapted to facilitate comparing a discharge pressure with a lower limit value in a filling protocol and increasing the valve opening degree of the flow rate adjusting valve when the discharge pressure approaches the lower limit value in the filling protocol. (para. [0087], [0093]-[0095], [0120], [0143])
Regarding claim 14, Petit further discloses the filling method as claimed in claim 7, further comprising the steps of comparing a discharge pressure with a lower limit in a filling protocol, and increasing the valve opening of the flow rate adjusting valve when the discharge pressure is close to the lower limit in the filling protocol. (para. [0087], [0093]-[0095], [0120], [0143])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753